Case 3:17-cv-01104-VLB Document 82-102 Filed 05/15/19 Page 1 of 2




                Exhibit 102
               Case 3:17-cv-01104-VLB Document 82-102 Filed 05/15/19 Page 2 of 2



From:          Hungerford, Amy [/O=YALE UNIVERSITY/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=AMY.HUNGERFORD]
Sent:          Thursday, April 16, 2015 8:23:41 AM
To:            Rolena Adorno
CC:            Dovidio, John
Subject:       Re: Susan Byrne preliminary materials and recommendations for dept review committee


Hello, Rolena. Thank you for these materials. Since, as I understand it, the formation of the review committee will have to
wait until the conclusion of the climate survey, I would like simply to confirm receipt of Prof. Byrne 1s materials and your
recommendations for the review committee, but cannot approve the committee composition at this time.

With thanks,
Amy

Amy Hungerford
Professor of English and American Studies
Divisional Director of the Humanities
Master, Morse College
Yale University



From: Rolena Adorno <rolena.adomo@yale.edu>
Date: Thursday, April 16, 2015 at 6:56 AM
To: Amy Hungerford
Subject: Susan Byrne preliminary materials and recommendations for dept review committee

Professor Amy Hungerford
Director, Division of the Humanities

Good morning, Amy.

I attach for you here the preliminary materials requested of, and received from, Associate Professor on Term Susan Byrne in
preparation for her tenure consideration.

I have been asked by FAS Dean Tamar Gendler to provide you with my recommendations for the membership of the
departmental review committee. They are: Professor Roberto Gonzalez Echevarria, Sterling Professor of Hispanic and
Comparative Literatures, Professor Noel Valis, Professor of Spanish, and Professor Giuseppe Mazzotta, Sterling Professor of
Italian Language and Literature and world expert (Yale's best) on Medieval and Renaissance literary culture.

Many regards,

Rolena Adorno
Sterling Professor of Spanish
Chair, Department of Spanish and Portuguese




                                                                                                                               BYRNE007654
